Gilbert, J.
Under authority of Reviere v. Chambliss, 120 Ga. 714 (48 S. E. 122), the court did not err in sustaining the demurrer and dismissing the petition. And see Western & Atlantic R. Co. v. Union Investment Co., 128 Co. 74 (57 S. E. 100) ; Bank of Hamilton v. Williams, 146 Ga. 96 (90 S. E. 718). This case differs in its facts from Salzburger Bank v. Standard Oil Co., 173 Co. 722 (161 S. E. 584).

Judgment affirmed.


All the Justices concur.

Sapp & Pames, for plaintiff. Kelley & Dickerson, for defendant.